Title: General Orders, 21 March 1778
From: Washington, George
To: 



Head-Quarters V. Forge Saturday March 21st 1778.
Andover—Acton Alton.


The Brigade Inspectors are desired to attend at Head-Quarters on Monday morning at ten ôClock precisely.

The Brigadiers and Officers commanding Brigades are desired to make exact returns to the Adjutant General tomorrow at Orderly-time of the number of rounds of ammunition that each of their men are furnished with & what quantity of spare Cartridges are in the hands of their respective Quarter-Masters.
